DETAILED ACTION
In Applicant’s Response filed 6/28/22, Applicant amended claims 16 and 22; and submitted a substitute abstract with amendments. Claims 1-15 are cancelled. In the supplemental response filed 7/8/22, Applicant filed amendments to the abstract and a terminal disclaimer. Currently, claims 16-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 11,304,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments filed 6/28/22 and 7/8/22 have been fully considered as follows:
	Regarding the objections to the abstract, Applicant’s amendments filed 6/28/22 and the further amendments filed 7/8/22 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments filed 6/28/22 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claims 16 and 22 filed 6/28/22 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the rejection of claims 16-30 on the ground of non-statutory double patenting, Applicant's terminal disclaimer filed 7/8/22 has been received and fully considered and is sufficient to overcome the double patenting rejections which, accordingly, have been withdrawn.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 16 could either not be found or was not suggested in the prior art of record. The subject matter not found was a bandage comprising: a cloth layer portion, a first silver treatment including a first silver concentration of between 15-25%; and an absorbent pad portion comprising a second silver treatment including a second silver concentration of 1%-2%, wherein the second silver concentration is lower than the first silver concentration and the first silver treatment has a relatively higher silver concentration than the second silver treatment so that the cloth layer portion provides a reservoir of silver that can propagate outwardly from the bandage over time to release silver ions to the skin around the wound site and provide antimicrobial properties to the skin around the bandage, in combination with the other elements in the claims.
The closest prior art of record is Flick (US 2006/0264796), which discloses conductive wound dressings having anti-microbial, therapeutic or prophylactic properties (para [0003]) which include a metal coating which varies from about 5% to about 40% by weight or wherein the layers of the dressing are formed from filaments/fibers that can be metal plated, wherein it is “preferable [that] …between about 14% to about 22% of the weight of the plated fabric is composed of metallic silver” (para [0121]). Flick also discloses that “the conductivity of the plated fiber can significantly decrease when the percent of weight of plated fabric falls below about 10%” (para [0121]). Thus, although Flick discloses use of silver to provide anti-microbial effect at a wound site, Flick fails to disclose a silver concentration of 1-2% and there would be no motivation to modify the concentration to be within this range due to the significant decrease in conductivity which would result at concentrations below 10%. Additionally, there is no disclosure or suggestion in Flick of providing a first silver treatment in the cloth layer portion that has a relatively higher silver concentration than a second silver treatment in the absorbent pad portion to provide a reservoir of silver that can propagate outwardly from the bandage over time to release silver ions to the skin around the wound site and provide antimicrobial properties to the skin around the bandage.
Belenkaya (US 2003/0069369) (see para [005859]) and Macoviak (US 2013/0177504) (see para [0166]) teach that very low amounts of silver can be provided in absorbent materials, but these references do not teach providing such low silver concentrations in an absorbent pad that is combined with a cloth layer having a relatively higher silver concentration to provide a bandage having a reservoir of silver that can propagate outwardly from the bandage over time. Also, it would not be obvious to modify the absorbent layer in Flick to have a low silver concentration as taught by these references (i.e. in the range of 1-2%) due to the resulting decrease in conductivity as discussed above. 
Yang et al ("A Novel Silver-Containing Absorbent Wound Dressing based on Spacer Fabric"; J. Mater. Chem. B. 2017, 5, 6786-6793) teaches a silver containing spacer fabric that is used as a wound dressing (fig 5) wherein the fabric includes a wound contacting layer (bottom layer in fig 5) having a lower silver concentration than the top layer of the dressing (top layer in fig 5 has a silver content of 0.982 mg/g which is higher than the silver content of the bottom layer which is 0.252 mg/g). In Yang, however, the wound contacting bottom layer is not an absorbent pad but, instead, is a hydrophobic material which will not absorb fluids. The only layer in the dressing of Yang that is absorbent is the middle layer which has a significantly higher silver concentration than either of the top or bottom layers (2.185 mg/g as compared to 0.982 mg/g and 0.252 mg/g). Thus, like Belenkaya and Macoviak, Yang fails to teach a low silver concentration in an absorbent pad that is combined with a cloth layer having a relatively higher silver concentration to provide a bandage having a reservoir of silver that can propagate outwardly from the bandage over time. 
Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of claim 16 of the present application. 
Claims 17-30 are allowed insofar as they depend directly or indirectly on claim 16 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786